Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending.
Claims 6-8 and 10-18 are withdrawn from consideration.
Claims 1-5 and 9 are currently pending.
Claim Rejections - 35 USC § 112
Previously made 112 2nd rejection to claim 1 has been withdrawn in view of amendments made by the applicant.
Response to Arguments
Applicant's amendments filed 10/20/2021 have been considered and entered. In light of the applicant’s amendments, the rejection(s) have been withdrawn.
However, upon further consideration, a new ground(s) of rejection(s) has been made in view of Taketomo, and applicant's arguments have been rendered moot. Applicant argues that none of the cited prior arts teach the newly added limitations of independent claims.
In reply, examiner asserts that new grounds of rejections have been made, and applicant’s arguments are moot because the arguments are related to newly added limitations of claims.
Applicant’s rest of the arguments regarding dependent claims are based on same arguments pertaining to missing independent claim features and therefore are rendered 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse, US 2016/0219433 in view of Taketomo Naruse, US 2015/0278564 (hereinafter Taketomo).
Regarding claim 1, Naruse discloses an information processing device (MFP 30, paragraph 79) that performs processing according to a set value (setting data, paragraph 80) represented by device setting information (setting information 802, paragraph 79), comprising: 
a tag memory (NFC memory 605, paragraph 80) to store set value information representing an update set value for updating the device setting information (setting change job, paragraph 80),
accessible via wireless communication (performing wireless communication, paragraph 46);
 a processor to execute a program (CPU 402, 502, paragraphs 36, 41); and a memory (ROM 403, RAM 404) to store the program which, when executed by the processor, performs processes of (paragraphs 36, 41), 
detecting status of the information processing device when the set value information is stored in the tag memory (paragraph 83, “the NFC unit 418 stores the encrypted setting change job in the NFC memory 605 of the NFC unit 517. The setting change job is executed at a timing of next activation of the MFP 30. The timing of next activation indicates, for example, a timing at which the power supply state of the MFP 30 is returned from the sleep mode to a normal mode after a predetermined time elapses. The MFP 30 may be activated immediately after the processing in S1407. An activation condition may be determined based on the contents stored in the NFC unit 517, and the MFP 30 may be activated when the activation condition is satisfied. Upon activation of the power supply of the MFP 30 in S1408, a CPU 502 acquires, in S1409, the setting value stored in S1407. The setting value is decrypted using an MFP private key 801 corresponding to the MFP public key 702 to change the setting information 802 in S1410, thereby terminating the processing shown in FIG. 14”, note that immediately when the set value information is stored, it is detected if the encrypted setting change job is associated with the MFP private key 801 and then if encrypted setting change job is associated with MFP private key or not is determined and status is accordingly regarded as the status of the information processing device);
 and incorporating the set value information into the device setting information (change the setting information, paragraph 83, fig. 14, S1410),
 wherein the tag memory is configured to receive writing of the set value information even when power of the information processing device is off (NFC memory 605 of an NFC unit 517 can be accessed to read or write data even if the MFP 30 is in the power-off state or sleep state, paragraph 80), 
and the processor does not incorporate the set value information into the device setting information when the status of the information processing device is in a state (paragraphs 82-83, note that the set value information is not incorporated into the device setting information, when the MFP private key 801 does not match the encrypted setting change job. Further note that note that processing is performed when MFP 30 is returned from sleep mode to normal mode, basically that a respective determination of whether the set value information is stored in the NFC memory or not is also performed at that point in time and if the MFP private key does not match the encrypted setting then setting value stored in S1407 are not incorporated).
Naruse fails to explicitly disclose not incorporating information from tag memory into device when status of the device is a used state indicating use of the information processing device has already started
However, Taketomo teaches not incorporating information from tag memory (NFC memory) into device when status of the device is a used state indicating use of the information processing device has already started (paragraphs 55, 73, handover or incorporation of information into MFP 300 doesn’t take place during NFC transmission even when the current apparatus status of the MFP 300 is in used state such as accessing it and using it has already started due to user authority or other detected problems).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Naruse with the teachings of Taketomo for the benefit of the user authority can be also changed by using a passive type NFC tag while maintaining the consistency between the contents of the NFC tag and the contents of the memory of the MFP as taught by Taketomo at paragraph 77.
Regarding claim 2, Naruse further discloses wherein the processor further performs a process of determining whether the set value information is stored in the tag memory or not when the power of the information processing device is turned on, the processor detects the status of the information processing device when the processor determines that the set value information is stored in the tag memory (see paragraph 83, note that processing is performed when MFP 30 is returned from sleep mode to normal mode, basically that a respective determination of whether the set value information is stored in the NFC memory or not is also performed at that point in time and furthermore, the determinations that if the MFP private key matches the encrypted setting change job implies that the MFP 30 is already used since the encrypted setting change job was already received while transmission to the device suggests that device is in use).
Regarding claim 5, Naruse further discloses the processor incorporates the set value information into the device setting information when the status of the information paragraphs 80-83 and explanation as provided above).
Naruse fails to explicitly disclose wherein the tag memory further stores authentication information for performing authentication, and the authentication by use of the authentication information succeeds.
However, Taketomo teaches wherein the tag memory further stores authentication information for performing authentication, and the authentication by use of the authentication information succeeds (paragraphs 55, 73, storing authentication information in NFC memory and then incorporating information based on the authentication information during NFC transmission).
Naruse and Taketomo are combinable because they both teach having an image forming apparatus using near field communication (NFC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Naruse with the teachings of Taketomo for the benefit of the user authority can be also changed by using a passive type NFC tag while maintaining the consistency between the contents of the NFC tag and the contents of the memory of the MFP as taught by Taketomo at paragraph 77.
Regarding claim 9, it recites similar features as claim 1 except it’s a method claim, thus same rationale applies for claim 9.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse, US 2016/0219433 in view of Taketomo Naruse, US 2015/0278564 (hereinafter Taketomo) as applied above and further in view of Lee, US 2015/0103374.

However, Lee teaches wherein information processing device shifts to used state when a predetermined set value included in the device setting information is changed (paragraph 48, shifting the device to a used state is to change a predetermined value such as administrator account, note that “the control unit 120 of the multi-function printer 100 determines whether the initial setup of a language, a country, a time, a date, an administrator account, a time zone, a clock mode, and the like is needed. In a detailed method of determining whether initial setup is needed, it is determined that the initial setup is needed when the initial setup has not been performed on the multi-function printer 100 or when a user requests initial setup”).
Naruse and Lee are combinable because they both teach having an image forming apparatus using near field communication (NFC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Naruse with the teachings of Lee for the benefit of a user may simply perform NFC tagging of a mobile terminal without directly inputting initial setup, and thus the initial setup of a multi-function printer may be performed in accordance with the setting of the mobile terminal, thereby improving user convenience as taught by Lee at paragraph 85.
Regarding claim 4, Naruse in view of Lee further teaches wherein the predetermined set value is an administrator password (Lee, administrator account/password, paragraph 48).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Naruse with the teachings of Lee for the benefit of a user may simply perform NFC tagging of a mobile terminal with inputting administrator account details, thereby improving user security and suitability as taught by Lee.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato, US 2013/0070297 – teaches the NFC transmit/receive transmits the authentication IDs obtained from the authentication data memory to the information providing apparatus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672   

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672